Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9,10,11,13,17-19,21,22,24-,25,27,28,30, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/1/22.
Applicant's election with traverse of Group I, in the reply filed on 8/1/22 is acknowledged.  The traversal is on the ground(s) that Group IV shares at least some of the same or corresponding technical features as claim 1.  This is not found persuasive because this is  a 371 case, and the shared features do not make a contribution over the prior art as applied in the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “convex distal end (102)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The drawings show that distal end 102 is flat, not convex.  Possibly refereeing to proximal end (101) that is convex?  Clarification is appreciated. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,2,4,7,8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, state “projecting convex distal end”, element (102) in the current specification.  (102) is drawn as flat, is the first issue.  In claim 2, the equation does not make any since when compared to the drawing as specification.  The distal end is flat , it appear to have no radius of curvature,  its radius of curvature is ½ of its diameter which is smaller then the lateral outer width.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Towns (USPN 3,164,279).
With respect to claim 1, Towns shows an implement, comprising a stopper (2) formed from an oxygen barrier material (“plastic” disclosed)  configured and arranged to longitudinally and sealingly project into a cavity of a test tube (1), the stopper (2) having an outwardly projecting convex distal end (the top of skirt 5) and a plurality of longitudinally extending grooves (9) operable for providing peripheral outlet channels (channels are between the grooves) between the stopper (2) and the test tube (1) through which fluidic content within the cavity of the test tube, displaced by insertion of the stopper into the cavity of the test tube, can be (due to phrasing, this is consider as optional, and the reference is also capable of meeting the limitation) discharged from the cavity.
With respect to claim 2, Towns shows wherein the stopper has a longitudinal length and a lateral outer width, and the convex distal end of the stopper (2) has a radius of curvature of between about 2 to 10 times the outer width of the stopper (2). (see 112 rejection above)   
With respect to claim 3 , Towns shows wherein the stopper is formed from a material (plastic) having an oxygen transmission rate of less than 16 cm3/m2/24 hr at 230C and 0% RH. (this is a claimed property see MPEP copied below)

  

    PNG
    media_image1.png
    136
    673
    media_image1.png
    Greyscale




Claim(s) 1-3,7, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (USPN 9,234,619).
With respect to claim 1, Chang shows an implement, comprising a stopper (1) formed from an oxygen barrier material (“plastic” disclosed)  configured and arranged to longitudinally and sealingly project into a cavity of a test tube (2), the stopper (1) having an outwardly projecting convex distal end (the open top of the stopper ) and a plurality of longitudinally extending grooves (15) operable for providing peripheral outlet channels (channels are between the grooves) between the stopper (1) and the test tube (2) through which fluidic content within the cavity of the test tube, displaced by insertion of the stopper into the cavity of the test tube, can be (due to phrasing, this is consider as optional, and the reference is also capable of meeting the limitation) discharged from the cavity.
With respect to claim 2, Chang shows wherein the stopper has a longitudinal length and a lateral outer width, and the convex distal end of the stopper (1) has a radius of curvature of between about 2 to 10 times the outer width of the stopper (1). (see 112 rejection above)   
With respect to claim 3 , Chang shows wherein the stopper is formed from a material (plastic) having an oxygen transmission rate of less than 16 cm3/m2/24 hr at 230C and 0% RH. (this is a claimed property see MPEP copied below)

  

    PNG
    media_image1.png
    136
    673
    media_image1.png
    Greyscale


	
With respect to claim 7 , Chang shows wherein the stopper (1) has between 4 and 6 (six shown) uniformly circumferentially spaced longitudinally extending grooves (15).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



With respect to claim 4, Chang discloses the claimed invention except for “wherein the stopper has a longitudinal length of between 0.5 to 2 cm”.  It would have been an obvious matter of design choice to choose the size based on needed volume, since such a modification would have involved a mere change in the size of a component.  Note: No critical reason for this limitation found in the specification. 
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With respect to claim 8, both Chang and Towns discloses the claimed invention except for the grooves form peripheral outlet channels having a radial cross-section of between 0.2 and 4 mm2 when the stopper is sealingly engaged within the cavity of the test tube.  It would have been an obvious matter of design choice to choose the size base on desired volume, since such a modification would have involved a mere change in the size of a component.  Note: No critical reason for this limitation found in the specification
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736